                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

JOHNATHAN C. HILL                                                                   PLAINTIFF

                                                                     NO. 3:19cv76-DMB--JMV

COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT


                                           ORDER

      Upon further review of the record of this pro se, in forma pauperis case, it is

      ORDERED:

      1. That the Clerk shall issue process for the defendant named in the complaint.

      2. That the United States Marshal shall serve the summons and complaint pursuant to 28

U.S.C. §1915.

      THIS, the 12th day of July, 2019.



                                     /s/ Jane M. Virden
                                     U. S. MAGISTRATE JUDGE
